Citation Nr: 0901351	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-22 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than August 31, 1992 
for the grant of service connection for lumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from July 1981 to July 
1985. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office Center in 
Wichita, Kansas (the RO).  

Procedural history

In a May 1993 rating decision, the Wichita RO granted service 
connection for lumbar strain, effective August 31, 1992.  The 
veteran did not appeal that decision.

On March 5, 2007, the veteran filed a claim for an earlier 
effective date for service connection for lumbar strain.  In 
a March 15, 2007 rating decision, an effective date earlier 
than August 31, 1992 for the grant of service connection for 
lumbar strain was denied.  The veteran perfected an appeal of 
that denial.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.


REMAND

In a July 2007 VA Form 9, the veteran requested a Travel 
Board hearing.  In an August 2007 statement, the veteran 
waived his right to a Travel Board hearing and requested a 
videoconference hearing.  He has not since withdrawn that 
request.  

This case is REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
videoconference hearing.  The veteran 
should be notified of the date, time and 
place of such a hearing by letter mailed 
to his current address of record, with a 
copy to his representative.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




